Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 8-14 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
In claim 2, the applicant recites that the flower mounter has a “textured feature” as amended. In claim 17 (which is presumed to further limit claim 2 as it is a dependent claim), the applicant recites that the “textured feature” is “barbs or ridges”. Because the original disclosure (specification) never recited that the flower mounter had a textured feature, the only description in the specification being “barbs or ridges” (which would present a “textured feature” on the mounter), the textured feature recited in claim 2 was understood to be the “barbs or ridges”. As applicant has recited a dependent claim to his effect (and the dependent claim must further limit the independent claim), the exact scope of the “textured feature” recited in claim 2 cannot be ascertained (what does it include and what does it not include). Clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4, 11-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Taiwan Patent 201617240 in view of Japanese Patent 2016-176171 (machine translation included) for the same reasons as set forth in paragraph 3 of the Office action dated June 12, 2020 further taken with any one of Radus (US 3458384, newly cited), Garry (US 5733612, newly cited) or Braun (US 2618901, newly cited).
The applicant has amended the claims to recite that the flower mounter incorporated a “textured feature” which was configured to secure the mounter to the core. It should be noted that the reference to Japanese Patent ‘171 (see the machine translation herein) incorporated a mounter, see the stem 121 with the rod shaped connector 123 which was inserted into the urethane or polystyrene core 111. The mounter therein included an adhesive which connected the member 123 with the stem 121, see paragraph [0022] of the translation. Additionally the mounter was pressed into the core to secure the same to the core, see paragraph [0023] of the disclosure. The reference to Japanese Patent ‘171 therefore suggested an adhesive as part of the mounter (and thus the mounter included a “texture feature” which is an adhesive, as claimed in claim 18). It should be noted that the mounter is additionally the stem of the assembly in the reference. It should be noted that there is no real “texture” to the surface of the connector in Japanese Patent ‘171 as the rod 123 which is inserted into the foam core presents what appears to be a smooth surface.
However, insertion of connector members into a foam material in the assembly of an artificial flower or foliage assembly was known to include a barbed surface for the connector therein in order to form a more secure connection as expressed by any one of Radus, Garry, or Braun. More specifically, the applicant barbs 68 in Radus which are used to provide for securing the artificial flower for mounting the same. Braun taught the use of pegs 5 having barbs 8 which are used for securing (mounting) the pegs into polystyrene material, see figure 3. Garry taught that a mounter included barbs 31 where the mounter is inserted into a block 6 of closed cell foam for mounting the artificial flowers therein. Clearly, those versed in the art of artificial flowers were well versed and understood that mounters which were disposed in a foam material would have been provided with barbs on the exterior surface thereof in order to better secure the mounter as evidenced by any one of Radus, Garry, or Braun and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the mounter in Japanese Patent ‘171 with a textured (barbed) surface to provide for better securement of the mounter as expressed by any one of Radus, Garry, or Braun in the artificial flower made in accordance with the teachings of Taiwan Patent ‘240. 
Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 7 further taken with Japanese Patent 2000-64948 for the same reasons as expressed in paragraph 4 of the Office action dated June 12, 2020.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 7 further taken with either one of Lee et al (US 6117503) or Reinhardt et al (US 4957787) for the same reasons as expressed in paragraph 5 of the Office action dated June 12, 2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6, 8-14, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of U.S. Patent No. 10609973 in view of any one of Radus (US 3458384, newly cited), Garry (US 5733612, newly cited) or Braun (US 2618901, newly cited).  
The earlier patent taught all of the elements of the claimed invention herein except that there is no express disclosure that the mounter incorporated a textured surface. However, insertion of connector members into a foam material in the assembly of an artificial flower or foliage assembly was known to include a barbed surface for the connector therein in order to form a more secure connection as expressed by any one of Radus, Garry, or Braun. More specifically, the applicant barbs 68 in Radus which are used to provide for securing the artificial flower for mounting the same. Braun taught the use of pegs 5 having barbs 8 which are used for securing (mounting) the pegs into polystyrene material, see figure 3. Garry taught that a mounter included barbs 31 where the mounter is inserted into a block 6 of closed cell foam for mounting the artificial flowers therein. Clearly, those versed in the art of artificial flowers were well versed and understood that mounters which were disposed in a foam material would have been provided with barbs on the exterior surface thereof in order to better secure the mounter as evidenced by any one of Radus, Garry, or Braun and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the mounter with a barbed surface thereon as expressed by any one of Radus, Garry, or Braun in the earlier ‘973 patent.
Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10609973. Although the claims at issue are not identical, they are not patentably distinct from each other, see paragraph 7 of the Office action dated June 12, 2020.
Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10364408. Although the claims at issue are not identical, they are not patentably distinct from each other, see paragraph 8 of the Office action dated June 12, 2020.
Claims 2-6, 8-14, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10364408 in view of any one of Radus (US 3458384, newly cited), Garry (US 5733612, newly cited) or Braun (US 2618901, newly cited). 
The earlier patent taught all of the elements of the claimed invention herein except that there is no express disclosure that the mounter incorporated a textured surface. However, insertion of connector members into a foam material in the assembly of an artificial flower or foliage assembly was known to include a barbed surface for the connector therein in order to form a more secure connection as expressed by any one of Radus, Garry, or Braun. More specifically, the applicant barbs 68 in Radus which are used to provide for securing the artificial flower for mounting the same. Braun taught the use of pegs 5 having barbs 8 which are used for securing (mounting) the pegs into polystyrene material, see figure 3. Garry taught that a mounter included barbs 31 where the mounter is inserted into a block 6 of closed cell foam for mounting the artificial flowers therein. Clearly, those versed in the art of artificial flowers were well versed and understood that mounters which were disposed in a foam material would have been provided with barbs on the exterior surface thereof in order to better secure the mounter as evidenced by any one of Radus, Garry, or Braun and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the mounter with a barbed surface thereon as expressed by any one of Radus, Garry, or Braun in the earlier ‘408 patent.
Response to Arguments
Applicant's arguments filed 12-2-20 have been fully considered but they are not persuasive.
The applicant essentially argues that none of the prior art of record taught or suggested the identified the textured feature of the mounter. Applicant is advised that this was the first time such was presented and that the newly cited references to any one of Radus, Garry, or Braun suggested the use of barbs (a textured) on the surface of the mounter in an artificial flower arrangement. 
It should also be noted that while applicant indicated that a terminal disclaimer was submitted, no such disclaimer was actually filed with the response. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746